      Case: 1:19-cr-00865 Document #: 17 Filed: 12/05/19 Page 1 of 1 PageID #:32                                       iJr



AO 455 (Rev. 5/85) Waiver oflndiclmcnt




                        UNITED STATES DISTRICT COURT

                    NORTHERN             DISTRICT OF           ILLINOIS.       EASTERN DIVISION




         UNITED STATES OF AMERICA


                           V.                                  WAIVER OF INDICTMENT




         OLIVER HAN                                           CASE NUMBER;          I9CR865




              Oliver Han             the above named defendant, who is accused of

conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 371,

being advised of the nature of the charge, the proposed information, and of my rights, hereby waive in open court on

December 5. 2019                          prosecution by indictment and consent that the proceeding may be by

information rather than by indictment.




                                                              Counsel for Defendant




Before
                  Judicial Officer
